Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 1 of 9 PageID #: 563




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 THE PROVIDENCE GROUPS, LLC,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 2:20-CV-05067-FB-SJB
        -against-

 OMNI ADMINISTRATORS INC. doing
 business as LEADING EDGE
 ADMINISTRATORS,

                        Defendants.
 ------------------------------------------------x
 Appearances:
 For the Plaintiffs:                                 For the Defendants:
 JAMES A. HOLIFIELD, JR.                             BARRY I. LEVY
 Holifield Janich Ferrera PLLC                       KENNETH C. MURPHY
 11907 Kingston Pike, Suite 201                      BRIAN L. FELD
 Knoxville, TN 37934                                 Rivkin Radler LLP
                                                     926 RXR Plaza
 JAY R. SPEYER                                       Uniondale, NY 11556-0926
 Morrison Cohen LLP
 909 Third Avenue
 New York, NY 10022

BLOCK, Senior District Judge:

       Plaintiff Providence Groups, LLC (“Providence”) claims that Defendant

Omni Administrators Inc. d/b/a Leading Edge Administrators (“LEA”)

mismanaged a self-insured healthcare plan by failing to (1) provide accurate

information, (2) process and pay claims, and (3) account for payments made to a

stop loss insurer.


                                                1
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 2 of 9 PageID #: 564




       LEA moves to dismiss counts one and two of the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). The motion is granted in part and denied

in part.1

                                          I.

       The following facts are taken from the complaint. For present purposes, the

Court accepts them as true and draws all reasonable inferences in favor of the

plaintiff. See, e.g., Gamm v. Sanderson Farms, Inc., 944 F.3d 455, 458 (2d Cir.

2019).

       Providence offered and maintained an employer sponsored health benefit

plan pursuant to the Employee Retirement Income Security Act of 1974

(“ERISA”). In 2017, Providence self-insured the healthcare coverage provided to

its employees through an agreement with defendant LEA. By self-insuring,

Providence would “accept[] the risk of the Plan’s claims to provide medical care

up to the amount at which the stop loss insurance carrier would start paying the

claims.” Compl. ¶ 10.

       According to the complaint, the stop loss insurance would pay “any

individual claims above $75,000 (specific limit) and the aggregate above all claims

if the total claims for the Plan exceeded $1,043,215.” Id. ¶ 11.


1
  Counts three (Negligence), four (Breach of Contract), five (Indemnification) and
six (Specific Performance) were not challenged by LEA and are unaffected by this
order.

                                          2
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 3 of 9 PageID #: 565




      During the transition from a fully insured plan to a self-insured plan,

Providence entered into an Administrative Services Agreement with LEA where

LEA agreed to serve as a third-party administrator for the plan for the period from

December 1, 2017 to November 30, 2018. Providence was the “plan sponsor” and

LEA was “delegated the duty to make initial claims determinations and to comply

with ERISA requirements.” Id. ¶ 17, 18.

      According to the complaint, LEA was a “fiduciary by virtue of its handling

of ongoing Plan administration, accounting, managing contributions, payment of

claims and other details.” Id. ¶ 21. LEA also “agreed to indemnify Providence for

certain liabilities and losses that Providence may incur or suffer as a result of

LEA’s misconduct.” Id. ¶ 23. LEA was required to handle administration of stop

loss insurance coverage for the Plan by submitting all claims to the relevant

insurer.

      At the end of November 2018, the Plan’s total costs were $2,009,400.00.

That was “more than double the estimated costs to the Plan as stated by LEA.” Id.

¶ 29. Nevertheless, Providence renewed the contract for the subsequent year based

on projected total costs “including administrative and stop loss insurance

premiums, for the Plan. . . [equal to] $2,038,848.00.” Id. ¶ 35.

      Due to recurring problems, Providence terminated the plan early on August

31, 2019. It returned to a fully insured health plan. Providence alleges that the total



                                           3
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 4 of 9 PageID #: 566




cost for 2017 and 2018 “should not have exceeded $3,765,875.00, comprised of

$1,727,027.00 for the 2017 Plan Year and an estimate of $2,038,848.00 for the

2018 Plan Year.” Id. ¶ 36. Providence alleges that “[o]ver the course of the

agreement between the parties, Providence at LEA’s direction, funded the Plan

with approximately $2,901,495.04 in employer and participant contributions.” Id. ¶

38.

      Providence alleges that it has requested information from LEA to support the

expenditures that were required to fund the plan, which were substantially greater

than expected. Providence “needed this information in order for it to process

outstanding claims based on Plan discounts and the total employee responsibility.”

Id. ¶ 44. As of filing of the complaint, LEA had not provided all the information

requested by Providence “as required pursuant to the Agreement.” Id. ¶ 45.

      LEA now claims that Providence “owes an additional $1,294,953.00 for

Plan claims over and above the amount of $2,901,495.04 that Providence funded

through November 2019.” Id. ¶ 47. Providence claims the plan was mismanaged

and alleges violations of the agreement and ERISA. Specifically, LEA allegedly

failed to “(1) provide timely and accurate accounting and financial information, (2)

process claims, (3) pay medical claims timely, and (4) to account for stop loss

payments received.” Id. ¶ 53.




                                         4
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 5 of 9 PageID #: 567




      The defendants challenge two causes of action: count one, charging breach

of fiduciary duty under 29 U.S.C. § 1109 (ERISA § 409), and count two, seeking

equitable accounting pursuant to 29 U.S.C. § 1132 (ERISA § 502(a)(3)).

                                           II.

      “To survive a motion to dismiss [under Federal Rule of Civil Procedure

12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

claim is facially plausible when “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The pleading must

offer more than “bare assertions,” “conclusory” allegations, and a “formulaic

recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

      A complaint is “deemed to include any written instrument attached to it as

an exhibit, materials incorporated in it by reference, and documents that, although

not incorporated by reference, are ‘integral’ to the complaint.” Sierra Club v. Con-

Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018) (quoting Sira v. Morton, 380 F.3d 57,

67 (2d Cir. 2004)).




                                            5
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 6 of 9 PageID #: 568




                                         III.

      Count one is premised on the application of ERISA to a fiduciary. See 29

U.S.C.A. § 1109 (“Any person who is a fiduciary with respect to a plan who

breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries

by this subchapter shall be personally liable to make good to such plan any losses

to the plan resulting from each such breach”). LEA seeks dismissal of this count on

the grounds that it “is not, and was never intended to be, a fiduciary under the

plan.” Defendant’s Memorandum in Support of its Motion to Dismiss at 10, ECF

No. 29.

      LEA argues the “Administrative Services Agreement” (“ASA”) between the

parties clearly reflects an intent for Providence, but not LEA, to be considered a

fiduciary. For example, the ASA specifies that the “Plan Sponsor” Providence

“shall be deemed a ‘fiduciary’ for the Plan within the scope of this agreement and

within the meaning of ERISA” and “shall have discretionary authority and final

determinative capability.” Defendant’s Exhibit B at 3, ECF No. 28-2. No such

language exists about LEA. The agreement also specifies that Providence has

authority over plan policy, interpretations, and procedures and refers to the services

provided by LEA as administrative in nature.2


2
  The ASA specifies that the “Plan Sponsor shall have discretionary authority and
final determinative capability” and that “Plan Sponsor will be responsible for
complying with all applicable provisions of [ERISA] include[ing] the fiduciary

                                          6
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 7 of 9 PageID #: 569




      The Court agrees that a plain reading of the agreement, combined with the

administrative nature of LEA’s role, compels the finding that LEA was not a

fiduciary. “ERISA defines a fiduciary ‘in functional terms of control and authority

over the plan.’” In re WorldCom, Inc., 263 F. Supp. 2d 745, 757 (S.D.N.Y. 2003)

(quoting Mertens v. Hewitt Assocs., 508 U.S. 248, 252 (1993)). Moreover, the

Second Circuit has concluded that where an entity is performing “ministerial

functions” such as “the determination of eligibility for participation or benefits, the

maintenance of service and employment records, the calculation of benefits, and

the processing of claims,” they are not acting as a fiduciary. Geller v. Cty. Line

Auto Sales, Inc., 86 F.3d 18, 21 (2d Cir. 1996) (requiring the exercise of

discretionary authority or control over management of the plan to constitute a

fiduciary); see also Rosen v. Prudential Ret. Ins. & Annuity Co., 718 F. App'x 3, 5

(2d Cir. 2017) (“Prudential is considered a fiduciary only to the extent that it

exercises or possesses discretionary authority in relation to a plan.”).

      Because LEA was not identified as a fiduciary in the agreement and

Providence exercised ultimate control over operation of the plan, LEA should not

be considered a fiduciary. Since count one is premised on LEA’s status as a

fiduciary, the motion to dismiss count one is granted.


responsibilities of establishing and structuring the Plan, maintaining adequate
funding to support the Plan and making all final Claims decisions.” Defendant’s
Exhibit B at 3, 5, ECF No. 28-2.

                                           7
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 8 of 9 PageID #: 570




                                         IV.

      LEA also challenges count two, in which Providence seeks equitable

accounting pursuant to 29 U.S.C. § 1132 (ERISA § 502(a)(3)).

      While the parties dispute whether LEA is a fiduciary, all agree that

Providence is an ERISA fiduciary. LEA argues that Providence is not permitted “to

pursue an equitable accounting claim against anyone under the guise of ERISA”

and that there must “be a legal basis for a party to owe an equitable accounting to

an ERISA fund.” Defendant’s Memorandum in Support of its Motion to Dismiss at

17, ECF No. 29. LEA also contends that “[u]nder New York law, the party against

whom an equitable accounting is sought must be a fiduciary itself.” Id. However,

the cases cited by the defendants for this proposition are from New York state

courts, and ERISA preempts all state laws that relate to an employee benefit plan.

See New York State Conf. of Blue Cross & Blue Shield Plans v. Travelers Ins. Co.,

514 U.S. 645, 651 (1995) (quoting 29 U.S.C. § 1144(a)). Moreover, the plain

language of the statute does not require both entities in question to be fiduciaries.

See 29 U.S.C. § 1132(a)(3) (“by a participant, beneficiary or fiduciary”).

      ERISA was enacted to “protect . . . the interests of participants in employee

benefit plans and their beneficiaries by setting out substantive regulatory

requirements for employee benefit plans and to provid[e] for appropriate remedies,

sanctions, and ready access to the Federal courts.” Aetna Health Inc. v. Davila, 542



                                           8
Case 1:20-cv-05067-FB-SJB Document 36 Filed 08/19/21 Page 9 of 9 PageID #: 571




U.S. 200, 208 (2004) Its main objective “is to provide a uniform regulatory regime

over employee benefit plans.” Id. At this stage, it would be inappropriate to cut off

potential equitable remedies established by § 1132(a)(2). Because the plaintiff’s

well pleaded factual allegations in count two “plausibly give rise to an entitlement

to relief,” the defendant’s motion is denied as to that count. Iqbal, 556 U.S. at 679.

                                  CONCLUSION

      For the foregoing reasons, the defendant’s motion to dismiss is GRANTED

as to count one and DENIED as to count two.

      SO ORDERED.




                                              _/S/ Frederic Block________________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
August 19, 2021




                                          9
